 '527'
Case    invasion Veiled
     2:17-cr-00563-JD    groups,
                      Document   stiffFiled
                               121-2   resistance
                                            10/17/18 -Page
                                                       Philly.…
                                                           1 of 17
           Saved to Dropbox • Oct 14, 2018 at 4H10 PM



                                     Subscribe     Log In




                           Advertisement




News — News Update

'527' invasion: Veiled
groups, stiff
resistance
Updated: MAY 4, 2007 — 3:01 AM EDT

                                      
                        

by Craig R. McCoy, Marcia Gelbart & Thomas
Fitzgerald, Inquirer Staff Writers

One calls itself Working People for Truth. The
working man heading it up is a Washington
lawyer with a specialty in international trade
and a knack for ducking reporters.


The other named itself the Economic Justice
Coalition for Truth. The leader of the "coalition"
is a 2:17-cr-00563-JD
Case former Philadelphia       official
                      Document 121-2 Filedwho   recently
                                           10/17/18 Page 2 of 17
stood in for mayoral candidate Bob Brady at a
forum.




Alex Talmadge Jr. says his 527 group will reveal financial
details.



And neither group has said who is paying its
bills.



It's a political ploy better known in national
races: Two so-called 527 groups have sprung up
to attack mayoral candidate Tom Knox.
While
Case     not derailing
     2:17-cr-00563-JD    Knox's
                      Document     multimillion-dollar
                               121-2 Filed 10/17/18 Page 3 of 17
campaign, the groups have sparked
condemnations from an election watchdog
group, forced the exit of a Brady campaign
operative, and triggered a subpoena from the
city's new Board of Ethics - as well as a fierce
counterattack, on and off the air, from Knox.


His campaign promptly put up an ad bashing the
bashers, and on Wednesday his lawyer sent a
blistering letter to TV stations demanding that
they not broadcast an "illegal and defamatory"
anti-Knox commercial funded by the Economic
Justice group.


The group has tried to buy $35,000 in airtime.
But 6ABC and NBC10 refused yesterday to run
the group's ad; CBS3 said it hadn't decided.


As at the national level, the two 527 groups -
nicknamed for the section of the tax code that
authorizes them - are an unintended
consequence of efforts to clean up the political
process.

                        ADVERTISEMENT
Case 2:17-cr-00563-JD Document 121-2 Filed 10/17/18 Page 4 of 17




                SCROLL TO CONTINUE WITH CONTENT



                  Article continues below advertisement




Catching up with national law, Philadelphia
enacted caps on campaign fund-raising and
spending in 2003 in the midst of City Hall's
"pay-to-play" scandal. But 527s can raise as
much as they want as long as they do not
coordinate their efforts with a candidate.
Case 2:17-cr-00563-JD Document 121-2 Filed 10/17/18 Page 5 of 17
That makes them handy launchpads for "attack"
ads - with no candidate having to be accountable
for the ugliness.


Such groups, said Zack Stalberg of the
nonpartisan Committee of Seventy, threaten to
"pervert the whole campaign process in
Philadelphia."


To be sure, the two groups targeting Knox have
fired a relatively weak fusillade - nothing like
the attacks launched by the best-known 527 of
all, Swift Boat Veterans for Truth, on 2004
presidential candidate John F. Kerry.

                  Article continues below advertisement




In Philadelphia, Working People for Truth spent
$67,500 to broadcast anti-Knox ads last
weekend - a trifle against Knox's $6 million TV
ad blitz. Unlike the Economic Justice Coalition,
at least it got its ads on the air.


David Donnelly, national campaigns director for
the nonpartisan Public Campaign Action Fund
of Washington, said Knox was more than
holding his own.
"It's2:17-cr-00563-JD
Case  hard to be allDocument
                      that concerned      about Knox
                             121-2 Filed 10/17/18 Page 6 of 17
being a victim here, since in this instance he has
the ability to respond," said Donnelly, whose
group pushes for public financing of elections at
all levels.


Some information from the 527s in the mayor's
race may surface today. Under state law, today is
the deadline for groups that aim to influence the
May 15 primary to file reports listing donors and
spending. Alex Talmadge Jr., the Democratic
former city commissioner who heads the
Economic Justice Coalition, said his group
would file.

                 Article continues below advertisement




He has also said he would comply with a
subpoena for his group's finance records from
the city Board of Ethics.


The only officer identified on the form that the
other group, Working People for Truth,
submitted April 23 to the IRS is Washington
lawyer Donald R. Dinan.


Dinan, whose clients have ranged from
Washington's Democratic Party to Deutsche
Bank, has not answered reporters' numerous
efforts
Case      to contactDocument
     2:17-cr-00563-JD him by121-2
                             phone,
                                  Filede-mail
                                        10/17/18 and
                                                  Page 7 of 17
office visits. His spokesman, Robert Bedard,
declined yesterday to say whether Working
People for Truth would file campaign reports.


While not a donor in recent Philadelphia races,
Dinan has contributed a total of more than
$20,000 to Democrats including Bill Clinton,
Nancy Pelosi, and U.S. Rep. Joe Sestak of
Delaware County. Bedard termed him a
"political activist with a deep background in
Philadelphia," noting that he attended the
University of Pennsylvania.

                 Article continues below advertisement




Asked about his own background - he once did
publicity for the Transport Workers Union here
- Bedard declined to comment.


Talmadge and Bedard have said their groups are
independent of any candidate. Knox's rivals in
the mayoral race, too, say they have no tie to the
groups. "Get out of town," Brady said of the
groups last week. "They ain't doing me any
favors."


At the same time, Brady's campaign had to fire
adviser Ken Smukler last week after Smukler
acknowledged
Case 2:17-cr-00563-JDtalking up121-2
                       Document the 527    idea this
                                     Filed 10/17/18   year.
                                                    Page 8 of 17
And Talmadge appeared as a surrogate for Brady
at a March campaign event.


A lawyer for the Talmadge group, Abbe F.
Fletman, has a more complicated political
resume. She advised a Brady ally, former City
Controller Jonathan Saidel, before Saidel quit
the mayor's race in favor of Brady. But Fletman
said she supported Democrat Chaka Fattah for
mayor.


Talmadge argued that his group was more than
just a vehicle for TV ads, pointing to a recent
news conference it held in which questions
were raised about Knox's stint as head of a bank
that regulators harshly criticized for making
high-interest "payday" loans.


Today, in response to a subpoena, Talmadge is
expected to testify about his group before the
city's Ethics Board.


Records filed with two TV stations show that
the airtime for Working People for Truth's ads
was purchased by a media-buying firm in Little
Rock. The firm's principal, Kenneth Griffey, said
in an interview that he knew little: Dinan hired
him to place the ad, which Griffey said he had
never watched.
At CBS3,
Case         a lawyerDocument
     2:17-cr-00563-JD in Dinan's
                              121-2 firm,   Gary Adler,
                                     Filed 10/17/18 Page 9 of 17
was identified on a form as a representative of
Working People for Truth. But Adler said
yesterday, "I have never heard of this
organization."


To some, the appearance of the two Philadelphia
527s is bad news. "I think they defeat the
purpose of the election law in Philadelphia,"
Gov. Rendell said this week.


Stalberg, the head of the Committee of Seventy,
yesterday called the 527s a trick designed to put
up "ugly" attack ads while circumventing the
city's campaign money caps, which also limit
candidates to one campaign committee.


"More negativity is not what Philadelphia
needs," Stalberg said. "I see them adding nothing
but meanness to this election."


Smukler, who resigned as a Brady campaign aide
after acknowledging he had urged others to
create anti-Knox 527 groups, has since made the
ad that the Talmadge group is seeking to
broadcast.


In interviews, Smukler has said it was legal for
him to urge creation of 527s, even while working
for Brady, as long as he stopped helping any such
group once it was created.
Case 2:17-cr-00563-JD Document 121-2 Filed 10/17/18 Page 10 of 17


In his view, such groups are the only way to
counteract Knox's edge in spending.


"When you confront a guy who essentially says,
'I am going to spend whatever it takes in order to
get into office,' recognizing that the other
candidates face severe spending limitations,"
Smukler said, "I look at it as a moral imperative
to do the 527."




To read our profiles of the candidates, along
with their campaign promises, our reporters'
blog and more, go to
http://go.philly.com/mayor




Contract staff writer Craig R. McCoy at 215-854-4821 or
comccoy@phillynews.com.
Contributing to this article were Inquirer staff writers Mario F.
Cattabiani, Steve Goldstein and Andrew Maykuth.




                  MORE COVERAGE
 Knox
Case    continues his
     2:17-cr-00563-JD   domination
                      Document         of 10/17/18
                               121-2 Filed primaryPage 11 of 17
dialogue
May 4 - 2:28 AM

Previous coverage of Philadelphia's mayoral race
Blogging the mayoral campaign



Published: May 4, 2007 — 3:01 AM EDT The
Philadelphia Inquirer




                  Sponsored Stories
   LEAFFILTERGUARDS.COM

   Avoid Cleaning Gutters
   For Life! See How This
   Revolutionary Product
   Helps  Homeowners.
   FINANCEJOURNAL24.COM

   Maryland: Gov't Will Pay
   $355/Month Off Your
   Mortgage If You Have No
   Missed
   ATTORNEYPayments
            | SPONSOREDAnd  If
                        LINKS
   You Qualify
   Current Rockville
   Attorney Rates Could Be
   Changing Everything
   THE MORTGAGE SAVERS-SEARCH-
   SPONSORED-LINKS

   Government Pays To
   Renovate Your Home If
   You Live Near Rockville
   (You Must Qualify)    Recommended by
Case 2:17-cr-00563-JD Document 121-2 Filed 10/17/18 Page 12 of 17




   MORE IN NEWS



 PENNSYLVANIA




 Racial tensions have overtaken
 Bridgeport, Pa. Is it an isolated
 incident or a product of national
 politics?
PHILADELPHIA
Case 2:17-cr-00563-JD Document 121-2 Filed 10/17/18 Page 13 of 17
Philly fisherman catches catfish
in Center City storm drain


LATEST NEWS

Man stabbed in Chinatown after
leaving bar



Explore over 5 million historical
pages of The Inquirer and Daily
News on Newspapers.com




Trump is clamping down
on White House protest. Be very afraid of what
comes next

What to know about
taxes, the economy, and jobs for the 2018
midterm elections

What to know about gun
control and safety for the 2018 midterm elections

Sixers dealing with lofty
expectations for first time in six seasons

The making of Gritty: An
orange 'lovable monster' and brand marketing
breakthrough
 In the
Case     age of Xfinity
     2:17-cr-00563-JD    Live,121-2 Filed 10/17/18 Page 14 of 17
                      Document
remembering an earlier Philadelphia ballpark bar

Pennsylvania flunking
when it comes to higher education| Editorial

In Pennsylvania's
Republican counties, John Fetterman is stirring
Democratic interest

                          Advertisement




WE RECOMMEND
Recommended by


NEWS ›
National GOP withdraws support for South Jersey
congressional candidate Seth Grossman over ‘bigotry’
07/09/2018

NEWS ›
Body found in vacant lot in Roxborough
10/07/2018

PHILLY.COM ›
Steve and Mia: Is my roommate fleecing her older lover?
10/11/2018

NEWS ›
U.S. intelligence intercepts show Saudi plan to lure
missing journalist Jamal Khashoggi
10/11/2018

CRAIG LABAN ›
China Gourmet is Northeast Philly’s new culinary star
07/27/2018

PHILLY.COM ›
Worried about son's affairs with two married women
09/24/2018
Case 2:17-cr-00563-JD Document 121-2 Filed 10/17/18 Page 15 of 17




                           Advertisement




                        is powered by




 Digital Edition
 Subscribe
 Subscriber Services




   Digital Edition
   Subscribe
   Subscriber Services

            @phillydotcom                  /phillydotcom
Case 2:17-cr-00563-JD Document 121-2 Filed 10/17/18 Page 16 of 17

 NEWS & INFO                    MARKETPLACE

 News                           Philly.com Store
 Sports                         Deals
 Entertainment                  Find a Home
 Business                       Job Listings
 Health                         Print Offers
 Food                           Special Sections
 Lifestyle                      All Classifieds
 Opinion
 Event Calendar
 Archives
 Site Index
 Site Map



 ABOUT US

 About Philly.com
 Advertise
 Contact Us
 The Newsroom
 Licensing & Permissions
 Newspapers In
 Education
 Career Opportunities
 Internships
Case 2:17-cr-00563-JD Document 121-2 Filed 10/17/18 Page 17 of 17
 Acel Moore Workshop


 Mobile Apps



 EMAIL NOTIFICATIONS


    your@email.com                                Sign Up


      Morning newsletter

      Extra Innings

      Early Birds

      Let's Eat

 Show all




  © Copyright 2018 Philadelphia Media Network (Digital),
           LLC Terms of Use & Privacy Policy
